Opinion filed March 5, 2015




                                      In The


        Eleventh Court of Appeals
                                  ____________

                              No. 11-14-00238-CR
                                  ____________

                   ALBERT MELVIN PIATT, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 29th District Court
                          Palo Pinto County, Texas
                         Trial Court Cause No. 14229


                     MEMORANDUM OPINION
      Pursuant to a plea agreement, Albert Melvin Piatt pleaded guilty in March
2010 to the second-degree felony offense of sexual assault.         The trial court
deferred a finding of guilt, placed Appellant on deferred adjudication community
supervision for a term of ten years, and assessed a fine of $3,500. In July 2014, the
State filed a motion to proceed to an adjudication of guilt based upon alleged
violations—numbered 1 to 6b in the motion—by Appellant of the terms and
conditions of his community supervision. At a hearing on the motion, Appellant
pleaded “not true” to allegation 1 and “true” to allegations 2, 3, 4, 5, 6a, and 6b.
After receiving evidence, the trial court found all the State’s allegations to be true,
adjudicated Appellant guilty of the charged offense, and assessed Appellant’s
punishment at confinement for fifteen years and a fine of $3,500. We dismiss the
appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and states that he has concluded that the appeal is frivolous.
Counsel has provided Appellant with a copy of the motion to withdraw, the brief,
the reporter’s record, the clerk’s record, and the supplemental clerk’s record, and
counsel has advised Appellant of his right to review the record and file a response
to counsel’s brief. A response has not been filed. 1 Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 (1967);
Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.
App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v.
State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137
(Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—
Eastland 2005, no pet.).
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit
and should be dismissed. Schulman, 252 S.W.3d at 409. In this regard, a plea of
true to an alleged violation standing alone is sufficient to support a trial court’s
decision to revoke community supervision and to proceed to an adjudication of
guilt. See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. 1979).

        1
        By letter, this court granted Appellant thirty days in which to exercise his right to file a response
to counsel’s brief.

                                                     2
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
      The motion to withdraw is granted, and the appeal is dismissed.


                                                    PER CURIAM


March 5, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3